 
  

SOUTHERN

YNITeR States LISINCt Gouri
poutnern District of Texas

United States District Court APR 15 2019

 

UNITED STATES OF AMERICA

V.

 

DISTRICT OF TEXAS |.
MCALLEN DIVISION waticrd: Bradiey, Clerk
CRIMINAL COMPLAINT
United States Case Number:

Francisco Desiderio Garza. PRINCIPAL
YOB: 1995

» (Name and Address of Defendant)

M-19-0852.mM

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my

knowledge and belief. On or about

the Southern

District of

(Track Statutory Language of Offense)

April 14, 2019

in Starr County, in

Texas | defendants(s) did,

knowing or in reckless disregard of the fact that Alicia Pefia-Ortiz and Selene Ortiz-Barajas, both citizens of

Mexico, along with three (3) other undocumented aliens, for a total of five (5), who had entered the United States
“in violation of law, did knowingly transport, or move or attempted to transport said aliens in furtherance of such

violation of law within the United States, that is, from a location near Garceno, Texas to thé point of arrest near

Garceno, Texas,

in violation of Title 8

United States Code, Section(s)

1324(a)(1)(A)(ii) FELONY

I further state that I am a(n) U.S. Senior Border Patrol Agent and that this complaint is based on the

following facts:

On April 14, 2019, camera operators observed several suspected undocumented aliens cross the Rio
Grande River and board a vehicle near Garceno, Texas.

t

Camera operators maintained visual of the vehicle as the information was relayed to mobile Agents. A
short time later, Agents encountered a grey Dodge pickup truck, which was the vehicle being called out
by camera operators, as it stopped at a red light at t the intersection of Highway 83 and FM 649 in

- Garceno, Texas.

SEE ATTACHED

Continued on the attached sheet and made a part of this complaint:

App rove by Seolt \. Creme Ava Ausé
Rea Hum dis /16

Sworn to before me and subscribed in my presence,

April 15, 2019
Date

Peter E. Ormsby
Name and Title of Judicial Officer

LOE F arr

_U. S. Magistrate Judge

at

 

es |_|No -
Signafure of Complainant
Julio C. Pefia Senior Patrol Agent

 

Printed Name of Complainant

McAllen, Texas
City and State

LE On

Signature of Judicial Officer 1
Case 7:19-cr-CONFTED STATES MISTRICTCOURTSD Page 2 f3
SOUTHERN DISTRICT OF TEXAS —
McALLEN, TEXAS |

. ATTACHMENT TO CRIMINAL COMPLAINT:
M-19- (652-M

RE: ‘Francisco Desiderio Garza

CONTINUATION:

Agents proceeded to get behind the pickup truck, however the driver made an abrupt right
turn on an unpaved road in an attempt to evade. When Agents caught up to the pickup truck, _
it was already stationary due to striking.a wire fence and a tree. Agents observed four
subjects abscond. and camera operators informed the mobile Agents that a one subject run
‘south towards the river.

Additional Agents responded and after a brief search, all five subjects were apprehended. An
additional subject was found inside sitting on the passenger seat. An immigration inspection
was conducted and five of six subjects were determine to be illegally present in the United
States.

One subject later identified as Francisco Desiderio Garza, a United States Citizen, was asked
if he had any property on his person, to which Garza stated he had two cell phones that he
left behind in the pickup truck. A seatch of the pickup truck revealed two cell phones on the
driver’s side floor board. Garza claimed both phones belonged to him.

All subjects were transported to the Rio Grande City Border Patrol Station to be processed
accordingly.

PRINCIPAL STATEMENT:
Francisco Desiderio Garza was read his Miranda Rights. He understood, however he refused
to provide a sworn statement.

MATERIAL WITNESSES STATEMENTS:

Alicia Pefia-Ortiz and Selena Ortiz-Barajas, both citizens and nationals of Mexico, were
advised of their Miranda rights and agreed to provide a sworn statement without the presence
of an attorney.

Page 2
Case 7:19-cr- (OFT ED STATES BISTRIGHEOURS? Pave 3 of 3
SOUTHERN DISTRICT OF TEXAS

McALLEN, TEXAS
ATTACHMENT TO CRIMINAL COMPLAINT:
| m-19-0G52<m
RE: Francisco Desiderio Garza
CONTINUATION:

Pefia stated that she crossed the river on a raft along with three (3) other subjects. Pefia
stated that after crossing the river, their group met up with two (2) other subjects before
making their way to a road where they were picked up by a male subject in a pickup truck.
Pefia also stated that once in the truck, she became frightened after the driver began to drive
at a fast pace. Pefia stated that there were three (3) subjects inside the truck, and another two
(2) in the bed of the truck, all of which were not wearing seatbelts. Tor

fiatze as

Through a photo lineup, Pefia was able to positively identify" the driver of the pickup truck.

Ortiz stated that she crossed the river on a raft along with two (2) other subjects. Ortiz stated
that the group was to be picked up by a male subject in a truck. Upon arriving at the truck,
Ortiz stated that she boarded the truck and-sat in the front area of the truck. Ortiz stated that
there were five (5) subjects in the truck all of which were not wearing seatbelts. Ortiz stated
that after boarding the truck, the driver drove off at a fast pace and eventually crashed. Ortiz
stated that after crashing into a tree, the driver exited the truck and took off.

vie aS.
Through a photo lineup, Ortiz was able to positively identify the driver of the pickup truck,

Page 3
